Citation Nr: 0940664	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-18 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for Osgood-Schlatter's disease 
claimed as a left knee disability, has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a hiatus hernia/stomach 
disorder, has been received.

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a disorder 
manifested by a hiatus hernia, gastrointestinal and stomach 
and/or throat symptoms.  

5.  Entitlement to service connection for a neck disorder to 
include as secondary to a low back disorder.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to 
November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from January 2002 and August 2003 rating decisions of the RO.

This case has previously come before the Board.  In June 
2006, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In connection with his appeal, the Veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in August 2005.  A transcript of the hearing 
has been associated with the claims file.  

The Board notes that in correspondence received in March 
2009, the Veteran withdrew the claim in regard to 
posttraumatic stress disorder (PSD).  In addition, the Board 
notes that the issue was raised anew in correspondence from 
the Veteran's representative, received in October 2009, and 
this issue is referred to the AOJ.  

The issue of entitlement to service connection for a disorder 
manifested by hiatus hernia, gastrointestinal and stomach 
and/or throat symptoms, and the issue of entitlement to 
service connection for a left knee disorder being remanded 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The AOJ denied reopening the claim of entitlement to 
service connection for knee problems diagnosed as Osgood-
Schlatter disease and for a stomach disorder diagnosed as 
hiatus hernia in a June 2000 rating decision.  The Veteran 
did not appeal and that decision is final.  

2.  The evidence added to the record since the June 2000 
rating decision pertaining to a stomach disorder diagnosed as 
hiatus hernia relates to an unestablished fact necessary to 
substantiate the claim.

3.  The evidence added to the record since the June 2000 
rating decision pertaining to a left knee disorder diagnosed 
as Osgood-Schlatter disease relates to an unestablished fact 
necessary to substantiate the claim.

4.  A neck disorder is not related to active service or 
service connected disability.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision, which denied reopening the 
claim of entitlement to service connection for a left knee 
disorder diagnosed as Osgood-Schlatter disease is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 
(2009).

2.  The June 2000 rating decision, which denied reopening the 
claim of entitlement to service connection for a stomach 
disorder diagnosed as hiatus hernia is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

3.  A neck disorder was not incurred in or aggravated during 
active service and is not proximately due to or been 
chronically worsened by service connected disability.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The March 
2001 and October 2006 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009);  
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Board also finds that a VA examination is not necessary 
to determine whether a neck disorder is related to service, 
as the standards of the decision of the Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the service treatment records are negative for 
relative findings, his spine and musculoskeletal system were 
reported to be normal at separation and the competent 
evidence does not relate a neck disorder to service.  In 
light of these findings, the prongs of McLendon have not been 
met.  The Board notes that the Veteran testified to having 
sustained whiplash after service in a train accident and/or 
attributed neck symptoms to a back disorder.  Transcript at 
13 (2005).  The Veteran is not service connected for a back 
disorder.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in October 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  New & Material Evidence

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In this case, the Board is reopening the claims.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court of has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Left Knee

The issue of whether new and material evidence had been 
presented sufficient to reopen the claim of entitlement to 
service connection for a left knee disorder diagnosed Osgood-
Schlatter disease was previously addressed and denied by the 
AOJ in June 2000.  At the time of the prior decision, the 
record included the service treatment records, statements 
from the Veteran, and post service medical records.  The 
evidence was reviewed and the application to reopen the claim 
of entitlement to service connection for a left knee disorder 
diagnosed as Osgood-Schlatter disease was not reopened.  38 
U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the evidence did not 
establish a relationship between Osgood-Schlatter disease and 
service.  The June 2000 rating decision notes that in the 
September 1986 rating decision, it was determined that the 
evidence did not show knee problems during service and that 
post-service treatment records showed no complaints, 
treatment or diagnosis of any knee problem.  

Since that determination, the Veteran has applied to reopen 
his claim of entitlement to service connection for a left 
knee disorder.  The Board notes that in addition to service 
treatment records, dated in September 1974, reflecting 
complaints of pain in the left knee with assessments to 
include possible arthritis, myalgia and rectus femoris 
strain, an August 2003 VA record notes left knee surgery in 
1975, and a November 2005 VA record notes a history of knee 
symptoms since 1972 with an assessment of degenerative joint 
disease of the knees.  When considered along with the other 
evidence of record, the evidence added to the record is 
relevant and probative and new and material and thus, the 
claim in regard to service connection for a left knee 
disorder is reopened.  


Hiatus Hernia

The issue of whether new and material evidence had been 
presented sufficient to reopen the claim of entitlement to 
service connection for a stomach disorder diagnosed as a 
hiatus hernia was previously addressed and denied by the AOJ 
in June 2000.  At the time of the prior decision, the record 
included the service treatment records, statements from the 
Veteran, and post service medical records.  The evidence was 
reviewed and the application to reopen the claim of 
entitlement to service connection for a stomach disorder 
diagnosed as hiatus hernia was not reopened.  38 U.S.C.A. 
§ 7105.  That decision is final.  If new and material 


evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

At the time of the prior decision, the evidence did not 
establish a relationship between a stomach disorder diagnosed 
as hiatus hernia and service.  The June 2000 rating decision 
notes that in the September 1986 rating decision, it was 
determined that although shown on VA examination in August 
1986, a hiatus hernia was not shown during service.  

Since that determination, the Veteran has applied to reopen 
his claim of entitlement to service connection for a stomach 
disorder diagnosed as hiatus hernia.  The Board notes that in 
addition to a service treatment record, dated in October 
1974, reflecting complaints of bleeding in association with 
bowel movements, a November 1974 service treatment record 
reflecting complaints of dysuria, and a March 1981 VA record 
reflecting complaints of stomach symptoms with notation of 
esophagitis distress, the evidence added to the record 
includes a May 2009 record noting a history dating back to 
the1970s of abdominal discomfort with diarrhea and rectal 
bleeding and the impression was chronic abdominal pain with 
gas, difficult to diagnose.  While a transcription of lay 
history is not transformed into medical evidence merely 
because the transcriber happens to be a medical professional, 
LeShore v. Brown, 8 Vet. App. 406 (1995), if accepted as 
true, the evidence appears to raise a possibility that a 
disorder manifested by gastrointestinal/abdominal symptoms is 
related to service.  The Board notes that a May 2003 VA 
record reflects and assessment of gastroesophogeal reflux 
disease (GERD) possibly aggravated by nonsteroid anti-
inflammatory drugs (NSAID).  When considered along with the 
other evidence of record, the additional evidence is relevant 
and probative and new and material, and thus, the claim of 
entitlement to service connection for a stomach disorder 
diagnosed as a hiatus hernia is reopened.  

II.  Service Connection

The Veteran asserts that he has a neck disorder related to 
service.  Having reviewed the record, the Board finds that 
service connection for a neck disorder is not warranted.  

Service treatment records are negative for complaints or 
findings in regard to the neck.  The September 1972 service 
entrance examination report and the October 1974 separation 
examination report show that the spine and musculoskeletal 
system were normal.  In addition, x-ray examination of the 
spine in August 1981 was noted to be unremarkable, and while 
a September 1991 National Guard record notes cervical strain, 
the competent evidence does not establish that a neck 
disorder is related to active service.  Rather, at the 
hearing, he testified that he began having neck pain after 
separation in association with having sustained whiplash when 
he was involved in a train wreck.  Transcript at 13 (2008).  
To the extent that the Veteran asserted that a neck disorder 
is secondary to a back disorder, the Board notes that the 
Veteran is not service connected for a back disorder, and 
thus, service connection is not warranted on a direct or 
secondary basis.  

A determination as to whether a neck disorder is related to 
service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include neck pain.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded probative value to the 
negative contemporaneous service treatment records, to 
include the normal separation examination report, and 
supported by the Veteran's credible statements in regard to 
having had an onset of neck pain in association with his 
involvement in a train wreck after separation.  The competent 
evidence does not establish a neck disorder is related to 
service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a left knee disorder diagnosed as Osgood-
Schlatter disease is granted.  

The application to reopen the claim of entitlement to service 
connection for a stomach disorder diagnosed as a hiatus 
hernia is granted.  

Service connection for a neck disorder, to include as 
secondary to service connected disability, is denied.  


REMAND

The Veteran asserts that he had an onset of a left knee 
disorder during service and has had continuing symptoms since 
service with resulting disability of the left knee.  A 
September 1974 service treatment record reflects complaints 
of pain in the left knee with assessments to include possible 
arthritis, myalgia and rectus femoris strain.  The October 
1974 separation examination report reflects that the lower 
extremities were normal.  

An April 1982 VA inpatient record notes a history of a left 
knee injury in 1968 and reflects that he underwent excision 
of an Osgood-Schlatter's lesion.  In a May 2002 private 
report, magnetic resonance imaging (MRI) was noted to confirm 
a subchondral injury pattern on the lateral side, as well as 
a complex tear of the anterior and posterior horns of the 
lateral meniscus.  An August 2003 VA record notes left knee 
surgery in 1975, and a November 2005 VA record notes a 
history of knee symptoms since 1972 and the assessment was 
degenerative joint disease of the knees.  

In the July 2003 VA Form 9, the Veteran asserted that his 
left knee disorder had been aggravated during basic training, 
and in correspondence received in July 2009, noted that he 
had injured his left knee playing football prior to service 
entrance.  
The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008).  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces.  38 C.F.R. § 3.303 (2009).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.304(b) (2009).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(b) (2009).

In regard to a disorder manifested by stomach and/or 
gastrointestinal symptoms, the Board notes that an October 
1974 service treatment record reflects complaints of bleeding 
in association with bowel movements.  The October 1974 
separation examination report reflects that the relevant 
systems were normal.  

An October 1977 record reflect complaints of food hanging up 
in his hypopharynx for three years, a March 1981 VA record 
references esophagitis distress,  an October 1988 record 
notes GERD with esophagitis, and a November 1996 record notes 
a chronic stomach problem.  A June 2002 record notes 
dyspepsia and a November 2003 record reflects an assessment 
of laryngopharyngeal reflux.  The Board notes that a May 2003 
VA record reflects and assessment of gastroesophogeal reflux 
disease (GERD) possibly aggravated by nonsteroid anti-
inflammatory drugs (NSAID).  In addition, records dated in 
May 2009, note a history dating back to the1970s of abdominal 
discomfort with diarrhea and rectal bleeding, and impressions 
included chronic abdominal pain with gas, difficult to 
diagnose, and colic.  

The Board finds that there is insufficient evidence upon 
which to base a determination as to whether a left knee 
disorder or a disorder manifested by gastrointestinal, 
stomach and/or throat symptoms is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA orthopedic examination to 
determine the existence and etiology of 
any identified left knee disorder.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  The AOJ should 
request that the VA examiner provide an 
opinion as to whether any identified left 
knee disability (1) clearly and 
unmistakably (obvious and manifest) 
existed prior to service entrance and (2) 
whether such clearly and unmistakably pre-
existing left knee disorder clearly and 
unmistakably (obvious and manifest) was 
not chronically worsened during service.  
If the answer to either 1 or 2 above is 
negative, offer an opinion in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified left knee disorder is 
related to active service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  The AOJ should schedule the Veteran 
for a VA gastrointestinal examination to 
determine the existence and etiology of 
any disorder manifested by stomach and 
abdominal symptoms.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the VA examiner provide an opinion in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified disorder manifested by 
gastrointestinal, stomach, throat and/or 
abdominal symptoms is related to in-
service disease or injury.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  In light of the above, the claims 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


